OPINION
RUCKER, Judge
Respondent-Appellant J.P.B. was adjudicated a delinquent following his commission of an act which would be a criminal offense if committed by an adult,1 namely failure to stop and remain at the scene of an accident resulting in injuiy or property damage, as a Class B misdemeanor.2 He now appeals raising one issue for our review: whether the trial court erred in ordering him to pay restitution.
The facts are these. While driving an automobile, J.P.B. struck Jeffrey Sunday’s vehicle causing damage to Sunday’s vehicle and injuries to passengers in J.P.B.’s automobile. J.P.B. failed to stop and remain at the scene of the accident. The State filed a delinquency petition with the juvenile court charging J.P.B. with two counts of failing to stop and remain at the scene of an accident resulting in injury and property damage, and one count of criminal mischief. Pursuant to a plea agreement, J.P.B. admitted one of the counts of failing to stop in exchange for the State’s dismissal of the remaining two counts. Following a dispositional hearing, the juvenile court adjudicated J.P.B. to be a delinquent child, placed him on probation, and ordered J.P.B. to pay restitution to Jeffrey Sunday in the amount of $1,193.36. This appeal followed.
J.P.B. contends the trial court erred by requiring him to pay restitution for damage to Sunday’s vehicle because “the charges of property damage against him were dismissed, the only evidence presented with regard to his delinquency was the evidence relating to the personal injuries” and “[tjhere was no evidence relating to the property damage.” Brief of Appellant at 6.
*1077An order of restitution is a matter within the trial court’s discretion, and we reverse only upon a showing of abuse of that discretion. Smith v. State, 655 N.E.2d 133, 134 (Ind.Ct.App.1995), tram, denied. An abuse of discretion occurs when the trial court’s determination is clearly against the logic and effect of the facts and circumstances before the court or the reasonable, probable, and actual deductions to be drawn therefrom. Matter of L.J.M., 473 N.E.2d 637, 640 (Ind.Ct.App.1985). Indiana Code § 31-37-19-5 provides that a juvenile court may order a child “to pay restitution if the victim provides reasonable evidence of the victim’s loss, which the child may challenge at the dispositional hearing.” The “victim” is not limited to the person or entity actually subjected to the commission of the crime. Reinbold v. State, 555 N.E.2d 463, 470 (Ind.1990). Rather, a “victim” also includes a person who is shown to have suffered an injury, harm or loss as a direct and immediate result of the criminal acts of a defendant. Id.
Pursuant to the plea agreement, J.P.B. admitted to the following:
Count 001 Failure to stop after accident, Class B Misdemeanor I.C. 9-26-1-1, 9-26-1-8
On or about the 15th day of December, 1997, said child did operate a motor vehicle, that is: ford automobile, which struck mercury automobile which is owned by Jeffrey Sunday which caused bodily injury.... 3
R. at 20. At the initial hearing, J.P.B. and his attorney had the following colloquy:
MR. SCHROEDER: I’d like to direct your attention back to December 15, 1997, on that day you were driving an automobile on the streets and roads of Indianapolis, Marion County, Indiana, is that correct?
RESPONDENT: Yes.
MR. SCHROEDER: And in the course of driving that automobile, you had an accident, is that correct?
RESPONDENT: Yes.
MR. SCHROEDER: And you collided with an automobile, is that correct?
RESPONDENT: Yes.
MR. SCHROEDER: And uh, you left the scene of that accident, after causing damage to that car, is that correct?
RESPONDENT: Yes.
R. at 40-41. Finding a sufficient factual basis, the court adjudicated J.P.B. to be a delinquent child and dismissed counts two and three. The court then held a dispositional hearing during which Sunday provided evidence of his loss.
J.P.B. admitted to striking Sunday’s vehicle, and Sunday presented evidence of a loss suffered as a direct and immediate result of J.P.B.’s criminal act. Contrary to J.P.B.’s assertions, the court ordered J.P.B. to pay restitution for the an act clearly supported by the evidence. We find no abuse of discretion in ordering J.P.B. to pay Sunday restitution. Therefore, we affirm.
DARDEN, J., concurs.
SULLIVAN, J., concurs in result with opinion.

. Ind.Code§ 31-37-2-1.


. Ind.Code § 9-26-1-8.


. We note that this count was charged as a Class B misdemeanor. Pursuant to I.C. § 9-26-l-8(a), however, failing to stop and remain at the scene of an accident resulting in injury is a Class A misdemeanor.